Citation Nr: 1343025	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral conjunctivitis.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, in his March 2011 VA Form 9 (Substantive Appeal), requested a Travel Board hearing before a Veterans Law Judge (VLJ).  

The Veteran was scheduled for an October 2012 Travel Board hearing. He did not attend.  A report of contact reflects that the RO contacted him on the day of the hearing, and he indicated that he wanted his hearing rescheduled.  The record does not reflect that the RO rescheduled the hearing.  Therefore, a remand is warranted to reschedule the hearing and to notify the Veteran of the date, time, and location of the hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing. Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


